Case 21-12609-AJC   Doc 32-3   Filed 07/12/21   Page 1 of 10




                EXHIBIT C
 Case 3:20-cv-00330-JRW Document 16 Filed 05/13/20 Page 1 of 6 PageID #: 641
           Case 21-12609-AJC Doc 32-3 Filed 07/12/21 Page 2 of 10




                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

                                 (ELECTRONICALLY FILED)

LEXINGTON INSURANCE COMPANY, )
                                  )
                   Plaintiff,     ) CASE NO. 3:20-CV-00330-JRW
                                  )
v.                                ) JUDGE JUSTIN R. WALKER
                                  )
THE AMBASSADOR GROUP LLC          )
d/b/a AMBASSADOR CAPTIVE          )
SOLUTIONS, et al., GAGLIARDI      )
INSURANCE SERVICES, INC.;         )
GOLDENSTAR SPECIALTY              )
INSURANCE, LLC; PERFORMANCE       )
INSURANCE COMPANY SPC on behalf )
of GOLDENSTAR HOLDINGS            )
COMPANY SP and on behalf of SMART )
INSURE SP; and BRANDON WHITE      )
                                  )
                   Defendants.    )


                                        AGREED ORDER

       Pursuant to the joint request by Plaintiff, Lexington Insurance Company (“Plaintiff” or

“Lexington”), and all Defendants in this action, for entry of this Order, which is intended to

maintain the status quo until a decision of this Court is entered on Plaintiff’s motion for a

preliminary injunction;

       WHEREAS, Plaintiff has filed the instant action against Defendants seeking a temporary

restraining order, preliminary injunction and a permanent injunction, and other relief;

       WHEREAS, Plaintiff has requested injunctive relief on its claims for registered trademark

infringement under the Lanham Act, 15 U.S.C. § 1114; trademark counterfeiting under the Lanham

Act, 15 U.S.C. § 1114; unfair competition and false designation of origin under the Lanham Act,



                                                 1
 Case 3:20-cv-00330-JRW Document 16 Filed 05/13/20 Page 2 of 6 PageID #: 642
           Case 21-12609-AJC Doc 32-3 Filed 07/12/21 Page 3 of 10




15 U.S.C. § 1125(a); unfair competition under the common law of California, Kentucky,

Pennsylvania, New York, and Texas; statutory unfair competition under California law, Cal. Bus.

Prof. Code § 17200; insurance fraud under KRS § 304.47-020; and misappropriation of name

under Kentucky common law;

       WHEREAS, Brandon White (“White”), The Ambassador Group LLC (“Ambassador”),

and Performance Insurance Company SPC (“Performance”) represent and warrant that no person

or entity involved with or connected in any way to the Madera Residential Insurance Program as

defined in the Complaint is currently issuing any policies or certificates of insurance in the name

of Lexington or any other insurance company affiliated with American International Group, Inc.

(“AIG”), or AIG, and that there is no potential for any claims to be made against Lexington, AIG

or any other AIG-affiliated insurance company in connection with Madera Residential Insurance

Program;

       WHEREAS, Defendants represent and warrant that (i) the Gagliardi Insurance Program

(as defined in the Complaint) expired in July 2019 and has not since that time in any way involved

Lexington or any other AIG-affiliated insurance company; and (ii) there are no active, in-force

policies or certificates of insurance bearing the name of Lexington, AIG or any other AIG-

affiliated insurance company that are being used in any way, or that have been distributed to

policyholders or certificate holders, in connection with the Gagliardi Insurance Program;

       WHEREAS, Defendants represent and warrant that more than $6 million in premiums

were collected by Goldenstar Holdings Company SP (“Goldenstar”) in connection with the

Gagliardi Insurance Program and there is now more than $3 million being held in escrow (the

“Escrow”) to cover any potential claims made in connection with the Gagliardi Insurance Program,




                                                2
 Case 3:20-cv-00330-JRW Document 16 Filed 05/13/20 Page 2 of 6 PageID #: 642
           Case 21-12609-AJC Doc 32-3 Filed 07/12/21 Page 4 of 10




15 U.S.C. § 1125(a); unfair competition under the common law of California, Kentucky,

Pennsylvania, New York, and Texas; statutory unfair competition under California law, Cal. Bus.

Prof. Code § 17200; insurance fraud under KRS § 304.47-020; and misappropriation of name

under Kentucky common law;

       WHEREAS, Brandon White (“White”), The Ambassador Group LLC (“Ambassador”),

and Performance Insurance Company SPC (“Performance”) represent and warrant that no person

or entity involved with or connected in any way to the Madera Residential Insurance Program as

defined in the Complaint is currently issuing any policies or certificates of insurance in the name

of Lexington or any other insurance company affiliated with American International Group, Inc.

(“AIG”), or AIG, and that there is no potential for any claims to be made against Lexington, AIG

or any other AIG-affiliated insurance company in connection with Madera Residential Insurance

Program;

       WHEREAS, Defendants represent and warrant that (i) the Gagliardi Insurance Program

(as defined in the Complaint) expired in July 2019 and has not since that time in any way involved

Lexington or any other AIG-affiliated insurance company; and (ii) there are no active, in-force

policies or certificates of insurance bearing the name of Lexington, AIG or any other AIG-

affiliated insurance company that are being used in any way, or that have been distributed to

policyholders or certificate holders, in connection with the Gagliardi Insurance Program;

       WHEREAS, Defendants represent and warrant that more than $6 million in premiums

were collected by Goldenstar Holdings Company SP (“Goldenstar”) in connection with the

Gagliardi Insurance Program and there is now more than $3 million being held in escrow (the

“Escrow”) to cover any potential claims made in connection with the Gagliardi Insurance Program,




                                                2
 Case 3:20-cv-00330-JRW Document 16 Filed 05/13/20 Page 3 of 6 PageID #: 643
           Case 21-12609-AJC Doc 32-3 Filed 07/12/21 Page 5 of 10




and that, except as necessary to pay claims in the ordinary course with respect to the Gagliardi

Insurance Program, the Escrow will remain in place;

       WHEREAS, Ambassador, White and Performance represent and warrant that, with the

exception of the Gagliardi Insurance Program, the Madera Residential Insurance Program, the

Streamline program, the Performance 1 program, and the Prewett Insurance SP program, they

know of no other insurance program involving the use or sale of policies or certificates of insurance

bearing the name of Lexington, AIG or any other AIG-affiliated insurance company;

       WHEREAS, Defendants represent and warrant that they are not currently engaging in any

of the activity requested to be enjoined and agree to maintain the status quo until a decision is

made by this Court on Plaintiff’s motion for a preliminary injunction, and that because they

consent to the requested relief, a Temporary Restraining Order hearing against Defendants is

unnecessary;

       WHEREAS, Lexington has agreed to the entry of this Agreed Order based on the

representations and warranties set forth herein, and without waiving any rights and expressly

preserving all claims;

       WHEREAS, Defendants agree to the requested injunctive relief and an order compelling

expedited discovery until there is a decision by this Court on Plaintiff’s Motion for a Preliminary

Injunction;

IT IS HEREBY ORDERED, ON CONSENT OF THE PARTIES:

       1)      By entering into this Agreed Order, Plaintiff is not limiting its claims and

Defendants are not admitting liability or waiving any defenses or other rights they have. Rather,

this Agreed Order is being entered into to avoid unnecessary judicial proceedings, preserve

resources, and maintain the status quo pending further proceedings in this Court;



                                                 3
 Case 3:20-cv-00330-JRW Document 16 Filed 05/13/20 Page 4 of 6 PageID #: 644
           Case 21-12609-AJC Doc 32-3 Filed 07/12/21 Page 6 of 10




       2)      Defendants, their agents, employees, officers, attorneys, successors, assigns,

affiliates, and all persons in privity or in active concert or participation with any of them, shall not

represent to anyone that AIG, Lexington, or another AIG-affiliated insurance company issued any

insurance policies or insurance certificates, or is responsible for any loss, with respect to the

Gagliardi Insurance Program or Madera Residential Insurance program, as both are defined in the

Complaint;

       3)      Defendants, their agents, employees, officers, attorneys, successors, assigns,

affiliates, and all persons in privity or in active concert or participation with any of them, shall not

issue any additional insurance policies bearing the name of Lexington, AIG or any other AIG-

affiliated insurance company;

       4)      Defendants, their agents, employees, officers, attorneys, successors, assigns,

affiliates, and all persons in privity or in active concert or participation with any of them, shall not

use in any manner the Lexington Mark and Lexington Trade Name (as those terms are defined in

the Complaint) in offering for sale, selling, distributing, or advertising any and all goods or

services, including, but not limited to, all insurance products, insurance policies, certificates of

insurance, insurance forms, or any other documents purporting to evidence insurance;

       5)      Defendants, their agents, employees, officers, attorneys, successors, assigns,

affiliates, and all persons in privity or in active concert or participation with any of them, shall not

transfer, diminish or dissipate the Escrow or other monies received from the sale of any insurance

policies bearing the Lexington Mark (as those terms are defined in the Complaint) other than to

adjust, pay or settle claims made by policyholders and certificated holders in the Gagliardi

Insurance Program in the normal course. Defendants shall provide sufficient documentation

concerning the amount and location (e.g., depository institution) of the funds in the Escrow;



                                                   4
 Case 3:20-cv-00330-JRW Document 16 Filed 05/13/20 Page 5 of 6 PageID #: 645
           Case 21-12609-AJC Doc 32-3 Filed 07/12/21 Page 7 of 10




        6)     Expedited discovery is hereby ordered as follows: (i) the parties to this action may

immediately serve upon each other and pursuant to Rule 45 on nonparties requests for the

production of documents and the receiving party shall respond to such requests and produce

documents within fifteen (15) days of receipt of such requests; (ii) the parties may immediately

serve upon each other interrogatories and the receiving party shall respond to and answer such

interrogatories within fifteen (15) days; and (iii) thirty days before the preliminary injunction

hearing, the parties shall designate in writing all persons other than counsel who either (a) will

submit a declaration in connection with the preliminary injunction hearing, or (b) in the event the

Court orders a live witness hearing, will testify on behalf of any party, and each party designating

any such persons shall make such person available for an in-person or video deposition on three-

days’ written notice.

        7)     This Order shall remain in effect until such time as the Court rules on Plaintiff’s

pending motion for preliminary injunction.

        8)     The hearing on Plaintiff’s motion for a preliminary injunction is set for July ____,

2020.   Lexington may submit additional papers in support of its motion on ______,____;

Defendants may submit opposition papers no later than _____._____; and Plaintiff shall submit

reply papers, if any, no later than ______,_____.




                                              _______________________________________
                                              HON. JUSTIN R. WALKER




                                                 5
 Case 3:20-cv-00330-JRW Document 16 Filed 05/13/20 Page 6 of 6 PageID #: 646
           Case 21-12609-AJC Doc 32-3 Filed 07/12/21 Page 8 of 10




AGREED TO BY:


/s/ Elisabeth S. Gray (with permission)_______________
Elisabeth S. Gray
Brian P. McGraw
MIDDLETON REUTLINGER
401 S. Fourth Street, Suite 2600
Louisville, KY 40202
Phone: (502) 584-1135
egray@middletonlaw.com
bmcgraw@middletonlaw.com
 Counsel for Defendants
The Ambassador Group LLC d/b/a Ambassador Captive Solutions,
Brandon White, Gagliardi Insurance Services, Inc.,
Goldenstar Specialty Insurance, LLC and
Performance Insurance Company SPC


/s/ Joel T. Beres__________________________________
Joel T. Beres
STITES & HARBISON, PLLC
400 West Market Street, Suite 1800
Louisville, KY 40202
(502) 587-3400
jberes@stites.com

- and –

Adam J. Kaiser
Joanna H. Schorr
ALSTON & BIRD, LLP
90 Park Avenue
New York, NY 10016
(212) 210-9400
adam.kaiser@alston.com
joanna.schorr@alston.com
Counsel for Plaintiff
Lexington Insurance Company




                                          6
 Case 3:20-cv-00330-JRW Document 17 Filed 05/14/20 Page 1 of 2 PageID #: 647
           Case 21-12609-AJC Doc 32-3 Filed 07/12/21 Page 9 of 10



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY


LEXINGTON INSURANCE COMPANY                                                           PLAINTIFF



v.                                                        CIVIL ACTION NO. 3:20-CV-330-JRW



THE AMBASSADOR GROUP LLC, et al.                                                  DEFENDANTS

                     ORDER FOLLOWING TELEPHONIC HEARING

       The Court held a telephonic hearing on May 13, 2020. Adam Kaiser, Joel Beres, and

Carolyn Michener appeared for Lexington Insurance Company.             Elisabeth Gray and Brian

McGraw appeared for the Defendants.

       The Court ORDERS:

       1.     The Court GRANTS Lexington’s two unopposed pro hac motions (DNs 7 & 8).

       2.     The Court GRANTS in part and DENIES in part the parties’ joint motion for a

hearing (DN 11).

              a. The Court will hold an in-person hearing on Lexington’s motion for a

                   preliminary injunction on July 28, 2020 at 10:00 A.M.; the hearing will

                   continue the next day, if necessary.

              b. Given the parties’ agreement that a hearing on a temporary restraining order

                   isn’t necessary, the Court denies the request to schedule that hearing as moot.

              c. Lexington’s supplemental filing is due June 26.

              d. Defendants’ response is due July 10.

              e. Lexington’s reply is due July 22.

       3.     The Court DENIES as moot the parties’ first proposed agreed order (DN 15).


                                                 1
Case 3:20-cv-00330-JRW Document 17 Filed 05/14/20 Page 2 of 2 PageID #: 648
         Case 21-12609-AJC Doc 32-3 Filed 07/12/21 Page 10 of 10




      4.   The Court ADOPTS the parties’ second proposed agreed order (DN 16) in full.




:10




                                                         May 14, 2020




                                          2
